Title: 3d.
From: Adams, John Quincy
To: 


       Dined at Mr. Hilliard’s, in company with Mr. Stedman, Mr. Ware, Mr. Andrews, Freeman, and Bridge. Stedman is a student in Law; said to be a man of Sense. However that may be, he does not strike me, at first sight as a very exalted genius. We pass’d the evening, at the Professor’s. Miss Jones display’d some of her satirical wit.
       There was a total eclipse of the moon, between 6, and 9 in the evening; but the weather being cloudy, rendered it invisible, the greatest part of the Time.
      